Citation Nr: 9910396	
Decision Date: 04/14/99    Archive Date: 04/29/99

DOCKET NO.  92-11 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for burn scars of the 
legs, arms, hands and face.

2.  Entitlement to service connection for a cardiovascular 
disorder, including heart murmur and high blood pressure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

The veteran's active military service extended from August 
1945 to December 1948.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  A July 1990 hearing officer's decision denied 
service connection for cardiovascular conditions, to include 
a heart murmur and high blood pressure, and a January 1991 
rating decision denied service connection for residuals of 
burn scars of the legs, arms, hands and face.  

This case was previously before the Board in February 1994 
when it was remanded for additional development.  The 
requested development has been completed and the Board 
proceeds with its review of the appeal.

In April 1993, a hearing was held before a Board member who 
is no longer with Board.  The veteran is entitled to have a 
hearing before the member who will adjudicate his claim.  
38 C.F.R. § 20.707 (1998).  Although he was informed of this, 
he waived his right to another hearing in a February 1999 
letter to the Board.


FINDINGS OF FACT

1.  Service medical records show that the veteran was injured 
in service sustaining burn injury to his face, elbows and 
lower legs.

2.  On the veteran's separation examination, the skin was 
noted as "normal".

3.  VA examination revealed no scars on the arms, hands or 
face; he had a three centimeter linear scar on the anterior 
aspect of the right leg and a two centimeter linear scar on 
the anterior aspect of the left leg.

4.  There is no medical evidence of any current burn scars of 
the arms, hands or face.

5.  There is no medical evidence of a link or nexus between 
the veteran's leg scars and his burn injury in service.

6.  The veteran has not presented a plausible claim for 
service connection for burn scars to the legs, arms, hands 
and face.

7.  In a December 1983 Board decision, the veteran's claim 
for service connection for a cardiovascular disorder was 
denied.

8.  Evidence received since the December 1983 Board decision 
is probative of the existence of a cardiovascular disorder 
during service or in the first post service year.

9.  There is no medical evidence of a cardiovascular 
disorder, including heart murmur or hypertension, during 
service or in the first post service year.

10.  The earliest medical evidence of a cardiovascular 
disorder is in October 1971, more than two decades following 
active service.

11.  The veteran has not presented a plausible claim for 
service connection for a cardiovascular disorder, including 
heart murmur and hypertension.



CONCLUSIONS OF LAW

1.  The appellant has not presented a well-grounded claim for 
service connection for burn scars of the legs, arm, hands and 
face, and therefore there is no statutory duty to assist the 
appellant in developing facts pertinent to this claim.  
38 U.S.C.A. §§ 101(16), 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1998).  

2.  The December 1983 decision of the Board denying service 
connection for a cardiovascular disorder is final.  38 
U.S.C.A. § 7103 (West 1991); 38 C.F.R. § 20.1100 (1998).

3.  Evidence received since the Board's December 1983 
decision denying the veteran's claim for service connection 
for a cardiovascular disorder is new and material, and the 
appellant's claim for service connection for a cardiovascular 
disorder is reopened. 38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156 (1998).

4.  The appellant has not presented a well-grounded claim for 
service connection for a cardiovascular disorder, and 
therefore there is no statutory duty to assist the appellant 
in developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1131, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1131 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (1998).  Cardiovascular disease, 
including hypertension may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service-
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1997);  see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Alternatively, the third Caluza element can be satisfied 
under 38 CFR 3.303(b) (1998) by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).  

I.  Service Connection for Residuals of Burn Scars

Factual Background

In this case, the veteran is essentially claiming that he 
incurred burns in service as the result of a boat explosion 
while serving as one of a three man crew aboard a boat which 
was known as the "Captain's Gig."  He described the 
incident in an October 1982 letter:

On the morning of March 6, 1946, a Navy 
SB2C fighter plane crashed into the St. 
John River, located near the 
[Jacksonville, Florida] Naval Air 
Station.  All that morning and afternoon, 
our crash boats and diving boats were out 
on the river . . . we were ordered by the 
Chief on duty to transport [two] officers 
to the scene of the plane crash. . . .  
As [the driver] put the boat in gear to 
go forward, the boat blew up from under 
us.  I remember the pain of the flames 
which were all around us as we were 
trying to get out of the water.  We were 
rescued from the explosion and taken to 
the base hospital.  

The boat was identified only as "the Captain's Gig."  He 
then described that he was in a state of shock for two or 
three days and remained in the hospital for "a week or so" 
for treatment of his burns.  "I went to the sick bay a 
number of times after the accident, complaining of dizziness 
and headaches."

The veteran also submitted several lay statements from fellow 
servicemen who stated that they were present when the boat 
exploded.  One of the statements noted that the veteran "was 
taken to the hospital for shock and burns, where he was 
confined for a number of weeks."

The veteran originally submitted the above statements in 
support of his claim for service connection for a 
cardiovascular disorder, claiming that the stress resulting 
from this incident caused his cardiovascular disorder.  This 
contention was rejected in a December 1983 Board decision.  
He did not file a claim for the burn scars until June 1990.

Service medical records confirm that the veteran was on duty 
on a motor boat on March 1946 when the engine exploded and 
the veteran sustained second degree burns of the face, and 
first degree burns of both elbows and lower legs.  He was 
admitted for treatment with sulfathiazole ointment.  Two days 
later, he was much improved, with lesions drying and he was 
returned to duty and noted "fit for same."  On his December 
1948 separation examination the skin was "normal" and there 
were no defects noted on the examination.

In November 1990, the veteran was afforded a VA compensation 
and pension examination.  No scars were observed on the face 
and arms.  The examiner specifically stated that because 
there were no facial scars, there was no disfiguration.  
There was a three centimeter linear scar on the anterior 
aspect of the right leg, a two centimeter linear scar on the 
anterior aspect of the left leg.  Neither scar displayed any 
abnormal characteristics.  They were well healed, normal in 
color, without tenderness, flat, and without adhesions to the 
underlying tissues or structure.  The diagnosis was status 
post remote burns with minimal physiologically significant 
residuals.  Photographs of the veteran's face, arms and legs 
were included in the claims file and appear to be consistent 
with this description.

In the veteran's April 1991 substantive appeal, he stated 
that the service medical records were both incomplete and 
inaccurate.  He stated that following the explosion, he was 
actually in the hospital for about 8 to 10 days before being 
released and continued to get treatment at the "Sick Bay" 
for about a month afterwards.  "My personnel records do not 
show any of these occurrences as they really happened."  

The veteran's case was remanded by the Board in February 
1994, in part to obtain any available logs, morning reports, 
day books, sick bay reports or other records pertaining to 
the explosion and any treatment he may have subsequently 
received.  The RO contacted the National Personnel Records 
Center (NPRC) and was informed that they did not keep morning 
reports for the Navy branch, but for a search of sick call 
logs the veteran should furnish the name of the ship he was 
assigned to at the time of the accident.  The veteran was 
requested by the RO in an October 1995 letter to furnish this 
information; however, in a response received that same month 
he replied that all the information was already contained in 
the claims file.  NPRC was again contacted and they responded 
that all medical records were sent to the RO in September 
1982.  In January 1997, the RO requested the Navy to search 
any sick call logs for the ship to which discharge papers 
show the veteran was assigned during his service and for the 
dates during which he indicated he was treated.  An October 
1997 letter from the National Archives and Records 
Administration (NARA) noted that they had custody of a small 
series of sick call logs and medical logs but the requested 
logs were not represented in this series.  A deck log was 
available for the requested period of time and examined but 
the veteran's name was not mentioned.

Analysis

The veteran has not presented a well grounded claim for 
service connection for scars of the legs, arms, hands and 
face.  Although development of the veteran's claim has 
focused on the occurrence of the veteran's injury from the 
explosion and his treatment immediately thereafter, there is 
no evidence in the claims file of any subsequent treatment or 
residual disability from the approximate date of the injury 
until his VA compensation and pension examination in November 
1990.  This is over four decades following his release from 
active service and is too remote to be causally linked. 

The veteran fails to show the required nexus between any 
current scars, and any in-service injury he incurred.  See 
Caluza, 7 Vet. App. at 506.  There is no medical evidence 
establishing a link to the veteran's active military service.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Franko v. Brown, 4 Vet. App. 502, 505 (1993).  Regulations 
require a continuity of symptomatology to link the post-
service symptoms to injury during service when the fact of 
chronicity in service is not adequately supported.  38 C.F.R. 
§ 3.303(b) (1998).  See also Savage v. Gober, 10 Vet. App 488 
(1997).  Although there is sufficient evidence to support the 
fact that the veteran was injured in service, there is no 
continuity of symptomatology and no medical evidence of 
nexus.

Without medical evidence of a link between the veteran's 
current diagnoses and his active service, the only remaining 
evidence of such a link is the veteran's own statements and 
testimony.  The veteran's sworn testimony and other 
statements are not competent evidence to establish the 
etiology of his current leg scars.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because he is not a physician, the veteran is not competent 
to make a determination that his current scars are the result 
of injury over four decades ago rather than the result of an 
intercurrent cause such as his long post service employment 
as a city fire fighter.  See Espiritu, 2 Vet. App. at 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Moreover, with regard to the claims of scars on his arms, 
hands and face, there is no medical evidence of a current 
disability.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 1991); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet.App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet.App. 141, 143 (1992).

II.  Service Connection for a Cardiovascular Disorder.

Reopening the Claim

Initially, the Board notes that the veteran was originally 
denied service connection for a heart disorder in a September 
1982 rating decision which was appealed and confirmed in a 
December 1983 final decision by the Board.  38 U.S.C.A. 
§ 7103 (West 1991); 38 C.F.R. § 20.1100 (1998).  Reopening a 
claim for service connection which has been previously and 
finally disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of 
that claim.  38 U.S.C.A. § 5108 (West 1991); Evans v. Brown, 
9 Vet. App. 273, 285 (1996); see Graves v. Brown, 8 Vet. App. 
522, 524 (1996).

The fact that the RO may have determined that new and 
material evidence was presented, and reopened the claim on 
that basis, is not binding on the Board's determination of 
the question of whether new and material evidence has been 
submitted.  Barnett v. Brown, 8 Vet. App. 1 (1995) (On 
appeal, the U.S. Court of Appeals for the Federal Circuit 
(Federal Court) held that the U. S. Court of Veterans Appeals 
(Court) correctly construed 38 U.S.C. §§ 5108 and 7104 in 
holding that the Board is required to determine whether new 
and material evidence has been presented before it can reopen 
a claim and readjudicate service connection or other issues 
going to the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996)).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).  In Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991), the United States Court of 
Veterans' Appeals (Court) provided a standard, adopted from a 
district court decision pertaining to social security 
benefits, for determining whether evidence submitted by a 
claimant was "new and material".  See Chisholm v. Secretary 
of Health & Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 
1989).  Although a definition of new and material evidence at 
that time recently had been promulgated by VA, the Court 
stated that the VA regulation was not "inconsistent" with 
the standard articulated in Chisholm and that the standard in 
Chisholm was "clearer and more easily applied".  Colvin, 1 
Vet. App. at 174.

In a recent decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that the Court 
overstepped its judicial authority in failing to defer to the 
interpretation of the term "new and material" set forth by 
VA in its own regulation and adopting instead "a definition 
of materiality from an entirely different benefits scheme -- 
the administration of social security benefits."  Hodge v. 
West, 155 F.3d 1356 (1998); 38 C.F.R. § 3.156(a) (1998).  
Therefore, the Federal Circuit overruled the Colvin test for 
the purposes of reopening claims for the award of veterans' 
benefits.  Hodge, at 1361.

The standard adopted by the Court in Colvin, and more fully 
defined and explained in subsequent decisions of the Court, 
requires the Board to perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board must determine whether the evidence 
presented or secured since the last final disallowance is 
"new and material."  Ibid; see also Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995) (en banc) (holding that a denial 
on the merits and a determination that a claim is not well 
grounded both constitute a "disallowance" of a claim).  If 
it is, the Board must then reopen the claim and review the 
new evidence "in the context of" the old to determine 
whether the prior disposition of the claim should be altered.  
Manio, 1 Vet. App. at 145; Jones v. Derwinski, 1 Vet. App. 
210, 215 (1991).

The Court has held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The first question is whether the 
newly presented evidence is actually "new" in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  Ibid.; Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the "issue at hand."  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6th ed. 1990).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  The third question is whether, in light of 
all of the evidence of record, there is a reasonable 
possibility that the outcome of the claim on the merits would 
be changed.  Dolan v. Brown, 9 Vet. App. 358, 361 (1996); 
Evans, 9 Vet. App. at 283.  Affirmative answers to both 
"materiality" questions are required in order for "new" 
evidence to be "material."  Ibid.; Blackburn v. Brown, 
8 Vet. App. 97, 102 (1995).  As to those two "materiality" 
components, the evidence is presumed credible for the purpose 
of determining whether the case should be reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (1998) (final emphasis added).  After 
reviewing the portion of the regulation emphasized above and 
considering the portion of the Colvin test requiring that 
"there must be reasonable possibility that that new 
evidence . . . would change the outcome" of the prior final 
decision in order to be considered "material" evidence, the 
Federal Circuit stated,

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge, 155 F.3d at 1363.  The Federal Circuit considered an 
explanation that had accompanied the proposed regulatory 
amendment which added the definition in section 3.156(a) and 
concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge, 155 F.3d at 1363.  The Federal Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Hodge, 155 F.3d at 1363. 

If the newly presented evidence is not "new", the claim to 
reopen fails on that basis and no further analysis of the 
evidence is required.  Similarly, if "new" evidence is not 
"material" in the sense that it is not relevant to and 
probative of the "issue at hand," the claim to reopen fails 
on that basis and the inquiry ends.  See Evans, at 286 
(holding that "new" evidence was not relevant to and 
probative of a nexus between the claimed psychiatric disorder 
and an inservice injury or disease which was the "issue at 
hand" in the case, and therefore the "new" evidence was 
not "material" evidence and the inquiry ended, 
notwithstanding "old" evidence in the record pertaining to 
a nexus between the veteran's psychiatric disorder and his 
military service).

In this case, the Board notes that the prior final decision 
was the December 1983 Board decision denying service 
connection for a cardiovascular disorder.  The veteran was 
notified of this decision in a letter dated the same month 
and the decision became final.  38 U.S.C.A. § 7103 (West 
1991); 38 C.F.R. § 20.1100 (1998).  Thereafter, he tried to 
reopen his claim in June 1990 submitting records of private 
medical treatment dating from March 1972 to January 1990.  He 
also provided testimony in a personal hearing before a 
hearing officer at the RO in July 1990.  In this hearing, the 
veteran provided extensive testimony regarding his claimed 
treatment for heart murmur and high blood pressure in the 
year following his release from active service.

The Board concludes that the veteran's testimony, although 
highly duplicative of earlier testimony provided in a March 
1983 hearing before the Board, is new and material evidence 
to reopen the veteran's claim.  It is new because it provides 
details not before the Board in the prior denial, and it is 
material because it relates to the "issue at hand."  This 
"issue at hand" is the specified basis for the earlier 
denial, which in this case is a failure to present evidence 
of the existence of a cardiovascular disorder either during 
service or in the first post service year.  The veteran's 
testimony, which consists of details of his treatment during 
this period, is directly related to the "issue at hand."  
Thus, the evidence is material because it contributes "to a 
more complete picture of the circumstances surrounding the 
origin of" the veteran's current cardiovascular disorder.   
See Hodge, 155 F.3d 1356 (1998).  Accordingly, without 
considering whether the evidence will change the outcome of 
the claim, the Board concludes that the additional evidence 
submitted in support of the veteran's claim is new and 
material evidence sufficient to reopen the claim for service 
connection for a cardiovascular disorder.  Thus, the Board 
reopens the claim for service connection for a cardiovascular 
disorder.  Having reopened the claim, the Board will now 
examine all the evidence in the claims file to determine 
whether the benefits sought can be granted.

Factual Background

The service medical records have been reviewed and are 
negative for any complaint, treatment or diagnosis of a heart 
disorder.  The veteran's blood pressure as noted on the 
separation examination in December was 138/72.

In September 1982, the veteran's private physician, R. 
Cammarata, MD, wrote that the veteran had been a patient of 
his since 1971 when he was treated for chest pain and found 
to have hypertension.  Dr. Cammarata also noted that the 
veteran had been retired from the Fire Department of the City 
of Pittsburgh since 1971.  An October 1971 treatment record 
from Dr. Cammarata, the earliest post service record of 
medical treatment contained in the claims file, shows that 
the veteran was treated for a complaint of chest and arm pain 
experienced while fighting a fire a few days earlier.  He 
gave a history of chest pain with a presumptive diagnosis of 
arteriosclerotic heart disease.  The report also noted that 
he had hypertension in the past although he had not been on 
antihypertensive medications until recently.  On examination, 
his heart showed a normal sinus rhythm with no murmurs.  
Blood pressure was noted as elevated at 160/110.  He was 
admitted to the Emergency Room for further testing on 
suspicion of a possible drug reaction to thiazide.  He 
improved and was discharged with diagnoses of drug reaction 
to thiazide, essential hypertension and arteriosclerotic 
heart disease.

In an April 1993 Board hearing, the veteran indicated that 
the first time he had been told that he had a heart condition 
or hypertension was when he went for an insurance examination 
after service.  The veteran's claims of treatment shortly 
after service are described in an October 1990 statement from 
his representative: 

The veteran states that he first sought 
treatment in 1949 for his hypertension at 
the Marine Hospital, 40th Street, 
Pittsburgh, PA.  Since the above 
mentioned hospital is no longer in 
operation it is not possible to get 
records of said treatment.  The veteran 
then sought treatment for his conditions 
from Dr. Barnett who unfortunately is 
deceased.  Dr. Barnett's records are 
unattainable.  [The veteran] then sought 
treatment from a Dr. Davis for his heart 
murmur and high blood pressure.  
Unfortunately, Dr. Davis is also deceased 
and his records are not available.

In a June 1990 hearing, the veteran provided additional 
information on the treatment he claims to have received in 
his first post service year.  He stated that after service, 
he went to apply for life insurance and was told to see a Dr. 
Barnett who told him that he had high blood pressure and a 
heart murmur.  He then sought treatment at the "Marine 
Hospital which was located on 40th Street and Penn Avenue" 
and was prescribed some pills.  Then he went to see Dr. Davis 
who was located closer to where the veteran lived.  Dr. Davis 
found the same heart murmur and high blood pressure.  He 
indicated that Dr. Barnett was located in Oakland and Dr. 
Davis was located in Broomfield.  Although he was prescribed 
medication for treatment of his hypertension during this 
period, he discontinued it because of a bad reaction.  
Finally, he indicated that he did not seek any treatment from 
1951 until 1971 but just took aspirin.

An April 1993 letter from an employee of a life insurance 
company verified that the veteran "applied for life 
insurance in or around 1954 . . . but was rejected for 
medical reasons due to a heart condition."  Also in April 
1993, the veteran's wife wrote to the RO regarding her 
husband's medical condition immediately after service.  "I 
met my husband about 2 months after he was discharged from 
the Navy . . . in early 1949 my husband was going to a Marine 
Hospital at 40th and Penn Ave here in Pittsburgh . . . [they] 
were treating him for a heart condition and high blood 
pressure."

The veteran's case was remanded by the Board in February 1994 
in an attempt to obtain any records of the veteran's claimed 
treatment at the facility identified as the "Marine 
Hospital" in Pittsburgh.  The RO contacted the Public Health 
Service in Pittsburgh as a potential custodian of these 
records as well as the Division of Benefit Services of the 
Social Security Administration and the VA itself without 
success. 

In 1995, numerous medical records were received showing 
private medical treatment for hypertension and heart disease 
from several different physicians.  None of these records 
however show treatment earlier than October 1971.

Analysis

Initially, the Board notes that although it has found 
evidence sufficient to reopen the claim, this does not 
preclude a finding that that evidence is not sufficient to 
well ground the claim.  See Elkins v. West, No. 97-1534 where 
the Court noted that its recent decision in Hodge v. West, 15 
F.3d 1356 (Fed. Cir. 1998) implicitly held that new and 
material evidence can have been presented even though a claim 
is not well grounded.

The veteran's claim for a cardiovascular disorder, including 
a heart murmur and high blood pressure, is not well grounded.  
There is no evidence in the service medical records or in the 
December 1948 separation examination of any heart disorder.  
Although the veteran has stated that he was not initially 
diagnosed with any disorder during service but in the first 
post service year, there is no medical evidence available 
showing the veteran's medical condition during this period.  
Extensive attempts to obtain records of his treatment during 
this period have been unsuccessful.  Neither the veteran nor 
VA has been able to locate records of his claimed treatment 
for hypertension in 1949 at a "Marine Hospital" in 
Pittsburgh, and records of his treatment from private 
physicians during this period are also unavailable because 
according to the veteran, the physicians have since died.  
Although the insurance agent who the veteran identified as 
having denied his application for life insurance coverage 
because of a heart disorder was contacted, he could only 
verify that the veteran's application was rejected due to a 
heart condition in or around 1954, well beyond the one year 
presumptive period following service.  The veteran has not 
met the second requirement element of a well-grounded claim 
for service connection, incurrence during service or in the 
first post service year for a presumptive disease.  See 
Caluza at 506.  The Board notes the extensive medical records 
in the claims file documenting the veteran's current medical 
condition; however, none of this evidence shows that the 
veteran's cardiovascular disorder was present during service 
or existed during the first post service year, or relates the 
veteran's current heart disease to his active service.

The only evidence of a cardiovascular disorder during the 
first post service year is the veteran's own statements and 
those of his wife; however, neither the veteran nor his wife 
is competent to render a medial opinion regarding his medical 
condition during this period.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because neither the veteran nor his wife is not shown to be a 
physician, they are not competent to make a determination 
that the veteran had a cardiovascular disorder during service 
or in the first post service year, or that his current 
cardiovascular disorder was incurred during his active 
service.  See Espiritu, 2 Vet. App. at 495; Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993). 


III.  Conclusion.

The Board has thoroughly reviewed the claims file, but finds 
no evidence of plausible claims for service connection for 
burns scars of the legs, arms, hands and face or for a 
cardiovascular disorder, including heart murmur and high 
blood pressure.  Since the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claims are well grounded, 
they must be denied.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993) (if a claim is not well-grounded, the Board does not 
have jurisdiction to adjudicate it).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, in light of the 
extensive development the RO has undertaken to locate any 
records identified by the veteran, and the veteran's own 
statements that all there are no more records available which 
have not already been made part of the claims file, the Board 
concludes that the veteran has not put the VA on notice of 
the existence of any specific, particular piece of evidence 
that can be obtained and, if submitted, could make his claims 
well grounded.  See also Epps v. Gober, No. 97-7014 (Fed Cir. 
October 7, 1997); Epps v. Brown, 9 Vet. App. 341 (1997).  
Accordingly, the Board concludes that VA did not fail to meet 
its obligations under 38 U.S.C.A. § 5103(a) (West 1991).

Regulations affording the appellant the benefit of the doubt, 
as provided by 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 
do not apply where the appellant has not submitted a well-
grounded claim.  Holmes v. Brown, 10 Vet. App. 38 (1997).



ORDER

Because it is not well grounded, the veteran's claim for 
service connection for burn scars of the legs, arms, hands 
and face is denied.

Because it is not well grounded, the veteran's claim for 
service connection for a cardiovascular disorder to include 
heart murmur and high blood pressure is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

